       Case 6:20-cv-00493-ADA Document 104-3 Filed 08/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


 WSOU INVESTMENTS LLC D/B/A                   §
 BRAZOS LICENSING AND                         §   C.A. NO. 6:20-cv-00487-ADA
 DEVELOPMENT,                                 §   C.A. NO. 6:20-cv-00488-ADA
                                              §   C.A. NO. 6:20-cv-00489-ADA
                       Plaintiff,             §   C.A. NO. 6:20-cv-00490-ADA
                                              §   C.A. NO. 6:20-cv-00491-ADA
 v.                                           §   C.A. NO. 6:20-cv-00492-ADA
                                              §   C.A. NO. 6:20-cv-00493-ADA
 ZTE CORPORATION, ZTE (USA) INC.              §   C.A. NO. 6:20-cv-00494-ADA
 AND ZTE (TX), INC.,                          §   C.A. NO. 6:20-cv-00495-ADA
                                              §   C.A. NO. 6:20-cv-00496-ADA
                       Defendants.            §   C.A. NO. 6:20-cv-00497-ADA
                                              §



       [PROPOSED[ ORDER GRANTING DEFENDANT’S MOTION FOR
RECONSIDERATION OF PARTIAL ORDER GRANTING MOTION TO DISMISS FOR
                    IMPROPER VENUE (DKT. 105)


       The Court, having considered defendants ZTE Corporation’s Motion for Reconsideration

of the partial Order Granting Motion to Dismiss for Improper Venue, Dkt. 105, hereby ORDERS

that this motion is GRANTED, and ZTE Corporation is hereby DISMISSED.




SIGNED AND ENTERED this _______ day of ___________________, 2021.

                                                   ________________________________
                                                   ALAN D. ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
